 


 HR 4704 ENR: Advancing Research to Prevent Suicide Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4704 
 
AN ACT 
To direct the Director of the National Science Foundation to support multidisciplinary research on the science of suicide, and to advance the knowledge and understanding of issues that may be associated with several aspects of suicide including intrinsic and extrinsic factors related to areas such as wellbeing, resilience, and vulnerability. 
 
 
1.Short titleThis Act may be cited as the Advancing Research to Prevent Suicide Act. 2.FindingsCongress finds the following:
(1)The rate of Americans dying by suicide is on the rise, increasing 10.7 to 14.0 deaths per 100,000 people from 2001 to 2017. (2)Suicide is the tenth-leading cause of death among people in the United States and the second-leading cause of death for young people between the ages of 15 and 34.
(3)The National Science Foundation funds research that is improving our basic understanding of factors with potential relevance to suicide, including potential relevance to prevention and treatment. (4)Despite progress in mental health research, current gaps exist in scientific understanding and basic knowledge of human neural, genetic, cognitive, perceptual, behavioral, social, and environmental factors with potential relevance to suicide.
3.National Science Foundation research
(a)In generalThe Director of the National Science Foundation, in consultation with the Director of the National Institutes of Health and the Director of the National Institute of Mental Health and taking into consideration prioritized research agendas or strategic plans, as appropriate, shall, subject to the availability of appropriations, award grants on a competitive, merit-reviewed basis to institutions of higher education (or consortia of such institutions) to support multidisciplinary, fundamental research with potential relevance to suicide, including potential relevance to prevention and treatment, including, but not limited to—  (1)basic understanding of human social behavior;
(2)the neural basis of human cognition; (3)basic understanding of cognitive, linguistic, social, cultural, and biological processes related to human development across the lifespan;
(4)basic understanding of perceptual, motor, and cognitive processes, and their interaction, in typical human behavior; and (5)basic understanding of the relevance of drug and alcohol abuse.
(b)Encouraging applications from early career researchersTo promote the development of early career researchers, in awarding funds under subsection (a), the Director of the National Science Foundation shall encourage applications submitted by early career researchers, including doctoral students or postdoctoral researchers.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 